Examiner’s Comments
1.	This office action is in response to the amendment received on 8/11/2022.
	Claims 1-18, 22 and 26 have been canceled by applicant.
	Claims 19-21, 23-25 and 27-31 are pending and have been examined on the merits, and allowed.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for allowance
3.	The following is an examiner’s statement of reasons for allowance: 
With respect to claims 19, 25 and 28, applicant' s amendment has now placed the application in condition for allowance over the prior art of record.
The art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical instrument, wherein said first lateral buckling support and said second lateral buckling support engage said laminate firing actuator when said end effector is articulated about said articulation joint, wherein said first lateral buckling support and said second lateral buckling support provide greater lateral support to said laminate firing actuator when said end effector is articulated at a first non-zero angle relative to said elongate shaft than when said end effector is articulated at a second non-zero angle relative to said elongate shaft, and wherein said first non-zero angle is different than said second non-zero angle.
The prior art of record fails to disclose or teach the amended limitations, and it would not have been obvious to one skilled in the art to modify the prior art to arrive at applicant’s invention without gleaning only from applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
8/17/2022